Citation Nr: 0603296	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain.

2.  Entitlement to an initial increased evaluation for right 
knee chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 28, 
2004, and as 10 percent disabling thereafter. 

3.  Entitlement to an initial increased evaluation for left 
knee chondromalacia patellofemoral pain, evaluated as 
noncompensable for the period from July 16, 1999 to April 28, 
2004, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1994 to 
July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In December 2004, the Board remanded the veteran's 
claim to the RO for further evidentiary development.

By way of procedural background, the Board notes that, in 
September 1999, the RO granted service connection for 
lumbosacral strain, awarded a 20 percent rating, and granted 
service connection and assigned noncompensable ratings for 
right and left knee chondromalacia patellofemoral pain, a 
right index finger scar, and an inguinal hernia.  In November 
1999, the veteran submitted a timely notice of disagreement 
as to these issues and, in December 1999, the RO issued a 
statement of the case (SOC).  In a January 2000 signed 
statement that directly responded to the SOC, the veteran 
expressly disagreed with the ratings assigned to his service-
connected back and knee disabilities.  A supplemental 
statement of the case (SSOC) was issued in March 2000 that 
addressed his knee and back disabilities, but did not 
acknowledge receipt of the veteran's written statement.  

Then, in an April 2002 written statement, the veteran 
requested a reevaluation of his bilateral knee and low back 
disabilities.  In a September 2002 rating decision, the RO 
awarded 10 percent evaluations for the left and right knee 
disabilities, effective from April 28, 2002.  

The December 2004 Board remand addressed the veteran's claim 
for an increased initial rating for his service-connected 
lumbosacral strain.  However, upon review of the entire 
record, the Board is of the opinion that the issues as now 
characterized on the title page most accurately reflect the 
current status of the veteran's claims.

The issues of increased ratings for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran's service-connected lumbosacral 
strain is manifested primarily by back pain and limitation of 
motion of the lumbar spine; and the evidence preponderates 
against a finding that the service-connected lumbosacral 
strain is manifested by symptomatology of more than moderate 
severity or more than moderate functional impairment due to 
pain; nor was there evidence of ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.27, 
4.71a, Diagnostic Code (DC) 5003-5295 (2002), effective prior 
to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5237 (2005), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In May 2002 and January 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
December 1999, December 2002, and January 2003 SOCs and April 
2003, May 2004, and July 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating for lumbosacral strain.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the February 2005 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records include a January 1998 radiology 
report of an x-ray of the veteran's lumbar spine.  It was 
noted that he complained of low back pain radiating into his 
left leg.  The radiologist's impression was evidence of 
degenerative disk disease at L5-S1 with no evidence of 
compressive disk herniation at that level or other level and 
no spinal stenosis.  There was also no evidence of fracture.  
A February 1998 magnetic resonance image (MRI) was positive 
for degenerative changes at L5-S1.  The veteran's back pain 
was treated with epidural injections.  A December 1998 
Medical Board report includes diagnoses of chronic low back 
pain and left sciatica, and secondary degenerative disc 
disease and left sided radiculitis at L5-S1. 

A May 1999 private MRI report of the veteran's lumbar spine 
includes an impression of disc signal alteration noted at L5-
S1 consistent with degenerative disc disease, no obvious disc 
bulge or herniation and no evidence for central, neural 
foraminal or lateral recess encroachment.

Post service, the veteran, who was 27 years old, underwent VA 
general medical examination in August 1999.  According to the 
examination report, he complained of low back pain that 
started in1997 and said a physician diagnosed degenerative 
joint disease.  On examination, his gait was non antalgic, 
without use of assistive devices, and he did not limp.  
Active range of motion of the lumbosacral spine was flexion 
to 75 degrees, extension to 30 degrees, and lateral flexion 
to 35 degrees, bilaterally, that the examiner reported was 
normal range of lumbosacral spine motion.  There was some 
pain on palpation of the lumbosacral spine at L3-4 and L4-5.  
There were no bony or soft tissue abnormalities of the 
lumbosacral spine and no muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  The clinical assessment 
noted low back pain, with focal findings being some pain on 
palpation of the lumbosacral spine.  There were no other 
significant focal neuromuscular or functional deficits noted.  

According to a November 1999 private treatment record from 
N.E.M., M.D., the veteran complained of back pain and denied 
any leg radiating pain, burning, dysesthesias, or 
incontinence.  He had no spasm of the low back.  There were 
no abnormal contours with it.  He could do a sit up without 
difficulty.  On forward bending, the veteran was able to get 
his fingertips within 4 inches of his toes.  Backward bending 
was more painful, but was fuller.  There was no problem with 
lateral bending in pain or limitation.  Straight leg raise 
was negative.  MRI of the back showed colorimetric changes at 
the L5-S1 disk consistent with degenerative disk disease.  
There was no neural encroachment, no stenosis and otherwise 
it appeared normal.  The pertinent diagnosis was degenerative 
disk disease.

In an April 2002 written statement the veteran requested re-
evaluation of his knee and back disabilities and said he was 
unable to work due to his disabilities and recent motor 
vehicle accident.

According to a May 2002 private medical record from C.J.N., 
M.D., the veteran was seen for complaint of neck pain 
associated with an April 2002 rear-end collision that also 
aggravated his low back pain.  Prescribed medication did not 
resolve his pain.  He denied any bowel or bladder dysfunction 
and had some bilateral extremity weakness.  It was noted that 
the veteran had a history of mild chronic type low back pain 
at the time of the accident that was significantly increased 
after the accident.  On examination, the veteran had 
significant reduction in range of motion of his lumbar spine 
with increased lumbar paraspinal pain upon palpation.  He had 
a positive straight leg raise, bilaterally, and pain with 
range of motion of his lumbar spine.  It was noted that a MRI 
of the lumbar spine taken at the time, revealed degenerative 
disc disease that was mild at L5/S1 with a disc bulge at L5-
S1.  Diagnoses were intervertebral disc disorder of the 
cervical and lumbar spine, and degenerative disc lumbar 
spine.  Treatment included epidural injection.

VA outpatient treatment records, dated in May and June 2002, 
reflect the veteran's complaints of neck and back pain.  In 
June 2002, he reported that his back gave out several times a 
month, when he was unable to walk and lift with his arms.  He 
rated his pain as a 10 on a scale of 1 to 10, and described 
radiating pain down his legs and from his neck into his arms.  
He denied numbness/tingling, but had profound weakness with 
pain that resolved when the pain was gone.  He recently 
received an epidural injection without improvement.  X-rays 
taken at the time showed unremarkable lumbar and cervical 
spines.

The veteran underwent VA orthopedic examination in July 2002.  
According to the examination report, he gave a history of low 
back pain that radiated to his left leg and sometimes up to 
his spine, with occasional perceptions of leg weakness that 
never led to falling.  He still had these symptoms that 
worsened and were constantly present, to some extent at a 
relatively low level of intensity.  Once or twice a month his 
back went out, that was an exacerbation of the intensity of 
back pain, lasted about two days, and involved use of rest, 
local heat and prescribed medication to get him back to his 
steady state.  He also recently had two epidural steroid 
injections with some degree of improvement.  The veteran's 
back pain limited his ability to bend, lift, participate in 
sports or hobbies or walk, or sit comfortably for more than 
15 or 10 minutes.  He was unemployed, not due to back pain, 
but due to additional symptoms incurred in an April 2002 
motor vehicle accident.  He was employed full time before 
that situation.

On examination, the veteran had bilateral knee pain and 
walked with a guarded gait.  Straight leg raising testing was 
negative in the sitting position and produced complaints of 
low back pain at almost 90 degrees.  Straight leg testing in 
the supine position produced a complaint of pain at a level 
of between 60 and 75 degrees on each side.  Range of motion 
of the lumbar spine was flexion to 60 degrees, extension to 
15 degrees, and lateral bending to 30 degrees, bilaterally.  
Rotation was adequate and without complaints of pain.  
Diagnoses included mechanical low back pain and it was noted 
that recent x-rays did not show any arthritis or degenerative 
changes.

During his March 2003 personal hearing at the RO, the veteran 
complained of having spasms and radiating pain into his legs, 
several times a month that required bedrest for several days.  
During the hearing, the veteran's accredited representative 
suggested consideration of the veteran's service-connected 
back disability under DC 5293 that evaluates intervertebral 
disc syndrome.

The veteran underwent VA orthopedic examination in April 
2004.  According to the examination report, the veteran 
complained of constant low back pain that radiated to his 
legs.  He had increased intensity with flare ps that occurred 
with long standing or sitting, or bending.  He avoided 
lifting.  He took pain medication.  The veteran denied 
numbness, weakness, and bladder or bowel complaints.  He had 
some erectile dysfunction.  He was able to achieve an 
erection but lost it with back pain.  He did not walk with 
assistive devices and denied having back surgery.  The 
veteran was able to bathe and dress himself.  He worked as a 
bus driver and missed a few days in the past year due to his 
back disability.   

On examination, there was no spinal deformity noted.  Forward 
flexion of the dorsolumbar spine was to 60 degrees (out of 90 
degrees), backward extension was to 10 degrees (out of 30 
degrees), lateral flexion was to 10 degrees (out of 30 
degrees bilaterally) and rotation was to 20 degrees (out of 
45 degrees bilaterally).  All the movements caused pain and 
the veteran stopped when the pain started.  There was no 
fatigue, weakness or lack of endurance and no increase in 
loss of range of motion with repetitive movements.  The 
examiner stated that any estimate of loss of motion from a 
flare up would be pure speculation.  There was no spasm, 
weakness or tenderness and no postural abnormalities noted.  
Neurological examination findings were physiological.  As to 
intervetebral disc syndrome, the VA examiner noted that the 
veteran had MRIs that showed degenerative disc disease and 
had radiating pain into his legs, but the VA examiner 
reported that no intervertebral disc symptoms were seen 
during the current examination.  The diagnosis was 
degenerative disc disease with residuals.

An April 2004 private MRI report of the veteran's lumbar 
spine includes an impression of mild degenerative changes at 
L5-S1 with a small central protrusion that was not 
compressive.

According to private medical records dated in May 2004, the 
veteran was referred to T.H.R., M.D., for evaluation of lower 
back pain with radiation into the legs, associated with pain 
and numbness.  The veteran's symptoms were typically brought 
on with physical activity and prolonged sitting also 
exacerbated his symptoms.  It was noted that the veteran's 
symptoms started in service, but increased after a rear-end 
collision.  Findings of an electromyography (EMG)/nerve 
conduction study (NCV) indicated an abnormal study that gave 
evidence suggestive of right S1 radiculopathy.  

In a May 2004 written statement, Dr. T.H.R. said the veteran 
had symptoms of lower back pain with radiation of bilateral 
numbness to his buttocks and legs.  The veteran worked as a 
bus driver and prolonged sitting exacerbated his symptoms.  
Dr. T.H.R. said the veteran had S1 radiculopathy by nerve 
conduction EMG study and L5-S1 disc degeneration with minimal 
focal central protrusion and no compression.

In a February 2005 letter, Dr. T.H.R. said he treated the 
veteran for S1 radiculopathy that caused bilateral lower 
extremity pain that was moderate to severe in severity.  The 
diagnosis was confirmed by MRI and EMG/NCV findings.  
Treatment included physical therapy and prescribed 
medication.  Dr. T.H.R. stated that the veteran currently 
worked as a bus driver and prolonged sitting affected his 
physical condition.  According to this physician, the 
veteran's symptoms progressively worsened and his currently 
employment was a direct trigger for worsening his existing 
condition.  Dr. T.H.R. said that the veteran's condition was 
currently "moderate" and did not require surgical 
intervention.  

In February 2005, the veteran underwent VA orthopedic 
examination.  According to the examination report, the VA 
examiner reviewed the veteran's medical records and noted the 
April 2004 VA examination report, described above.  The 
veteran complained of constant back pain.  He had 
intermittent but recurrent radiating pain down the back of 
both legs and numbness to his feet, bilaterally.  He took a 
variety of pain medications and said lying down provided some 
relief.  He had no real specific flare-ups and had increased 
pain with any kind of weight bearing, standing, walking, etc 
that worsened the longer he was up.  

Further, there were no incapacitating episodes in the last 
year with the veteran ordered to bed for any length of time 
by his physician.  He complained of erectile dysfunction that 
he said was due to pain he had in his back.  He also felt as 
though he had to defecate and urinate but when he felt that 
he eliminated appropriately and did not soil himself.  He had 
no evidence of incontinence according to the history.  The 
veteran said he really did not do any kind of walking or 
running or any kind of long period of time ambulation 
activities due to his back.  He did not use a cane, crutches 
or a walker.  He did not wear a back brace.  He used a back 
support when he worked driving a bus.  He said he could 
probably walk or stand for 15 to 20 minutes.  He denied any 
unsteadiness, aside from his first steps in the morning after 
lying down and had no history of falls.  Functionally, the 
veteran had pain with any of his activities.  He had no 
problem with his activities of daily living.  He lost about 
30 days in the past year from his bus driver position due to 
problems driving and the aggravation of twisting, bending, 
and stooping.  He was unable to do any recreational 
activities and was unable to do much in the way of chores 
around the house due to his problem.

On examination, the veteran's back was normal.  He had 
midline tenderness in the entire lumbar area to direct 
palpation.  He had tenderness over the right sacroiliac and 
the left sciatic notch areas, but not the left sacroiliac and 
right sciatic notch areas.  Range of motion was backward bend 
to about 15 degrees when he complained of pain and stiffness 
and stopped.  Lateral bending was to 25 degrees with 
complaints of pain at that point.  Rotation was to 45 degrees 
in each direction with a lot of pain reported at that point.  
Forward bending was to 60 degrees with pain at that point.  
There was no change with repetitive motion.  Strength in the 
lower extremities, testing against resistance and activity, 
elicited a response of pain with wincing in the back.  It was 
noted that it seemed to be worse in the right leg than in the 
left leg.  Knee and ankle jerks were intact and symmetrical, 
bilaterally.  Neurological examination revealed the veteran 
was able to perceive light touch symmetrically and equally 
over both lower extremities.

The VA examiner noted that a recent MRI showed some diffuse 
bulging discs with a prominent disc bulge at the L5-S1 area 
with degenerative changes at L5-S1 and other discs in the 
lumbar spine area.  The diagnosis was degenerative disc 
disease/degenerative joint disease of the lumbar spine with 
lumbar strain and residuals.

In a February 2005 written medical evaluation, C.N.B., M.D., 
a neurologist, said he reviewed the veteran's medical records 
for the purpose of making a medical opinion regarding the 
veteran's spine injury.  Dr. B. said he reviewed post service 
medical records, imaging reports, other medical opinions, a 
December 2004 statement from the veteran and medical 
literature.  He specifically listed excerpts of January and 
February 1998 medical records, the May 2002 statement from 
Dr. N., the April 2004 MRI report, May 2004 EMG report, and a 
December 2004 statement from the veteran.  In Dr. B.'s 
opinion, the veteran's back was currently underrated and 
should be rated as "40 to 60 percent medical diagnostic code 
category based on his EMG/MRI documented sciatica and 
radiculopathy".  

In a July 2005 written statement signed by Dr. T.H.R. and a 
physician's assistant, it was noted that the veteran had a 
history of chronic back pain with radiation to the bilateral 
lower extremities that was worsened by prolonged sitting and 
standing.  The veteran also had significant numbness in the 
bilateral lower extremities with extension of the bilateral 
lower extremities.  Dr. T.H.R. wondered if the veteran was 
provided with a full neurological examination.  It was noted 
that the veteran had intact sensation on examination but did 
not confirm findings were inconsistent with radiculopathy.  
According to Dr. T.H.R., the veteran's reflexes were intact 
clinically, but that did not rule out the presence of 
radiculopathy.  The veteran's current occupation required 
prolonged periods of sitting, as a bus driver.  He was unable 
to medications that addressed his symptoms as they caused 
drowsiness.  In sum, Dr. T.H.R. reported clinical findings 
consistent with lumbar and S1 radiculopathy confirmed by MRI, 
EMG and nerve conduction findings.

In an August 2005 written statement, the veteran's wife 
reported that he was constantly bother with back and leg 
problems.  She said he experienced difficulty sleeping and 
had morning pain and stiffness.  

III. Legal Criteria and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The veteran's entire 
history is reviewed when making a disability rating.  38 
C.F.R. § 4.1.

The Board notes that the September 1999 rating decision 
granted service connection and the currently assigned 20 
percent disability evaluation.  In November 1999, the RO 
received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected back 
disability.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2005); 38 C.F.R. §§ 
4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban v. 
Brown, 6 Vet. App. at 262.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005), effective September 23, 2002. See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions dated in November 1999 and September 2002.  
The December 1999, December 2002 and January 2003 SOCs 
evaluated the veteran's claim using the old regulations.  In 
May 2004, the RO issued an SSOC that evaluated the veteran's 
claim using the new regulations effective from September 26, 
2003.  The veteran was afforded an opportunity to comment on 
the RO's action.  Accordingly, there is no prejudice to the 
veteran in our proceeding under Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran's service-connected back disability was evaluated 
under Diagnostic Code (DC) 5003-5295.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that 
degenerative arthritis under DC 5003 is the service-connected 
disorder, and impairment of the lumbosacral spine under DC 
5295 is a residual condition.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees. 38 C.F.R. §4.71a, 
Plate V (2005).

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees. Id.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position. 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under DC 5292, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate, and a 10 percent rating when slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002), effective prior 
to September 26, 2003.

Under the old regulations for Diagnostic Code 5293, in effect 
before September 23, 2002, a 20 percent evaluation was 
warranted for intervertebral disc syndrome if the disability 
was moderate with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to September 23, 2002.  
A 40 percent evaluation was assigned if it is severe with 
recurring attacks with intermittent relief. Id.  An 
evaluation of 60 percent was warranted when the disability 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2005)).  Under the revised criteria, 
lumbosacral or cervical strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected lumbar spine disorder.  Nor is there 
medical evidence of record to reflect that he had forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a 40 percent evaluation under the regulations 
currently in effect.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Id. at 51,457, 
Note (5).  Ankylosis has been defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2005).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a current diagnosis of 
intervertebral disc syndrome.  While Dr. C.J.N.'s May 2002 
record diagnosed intervetebral disc disorder of the cervical 
and lumbar spines, in April 2004, a VA examiner found no 
intervetebral disc symptoms during the examination.  More 
important, the February 2005 VA examination report expressly 
indicates that the veteran denied experiencing any 
incapacitating episodes associated with his service-connected 
lumbosacral spine disability.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  See 
DeLuca v. Brown, supra

Upon review of the probative medical evidence of record, the 
Board has determined that an initial rating in excess of the 
currently assigned 20 percent evaluation is not warranted.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2002).

Although the veteran's gait was abnormal, the evidence shows 
that this was not entirely due to his back disorder, but also 
evidently associated with other service-connected (knee) 
disabilities (July 2002 VA examination).  Flexion of the 
lumbar spine was normal (in August 1999) and to 60 degrees 
(at the July 2002, April 2004 and February 2005 VA 
examinations), and combined limitation of motion was to 120 
degrees, with consideration of pain as a mitigating factor 
(at the February 2005 VA examination).  See DeLuca v. Brown, 
8 Vet. App. at 204-7).  The April 2004 VA examination also 
reflects that the veteran had no spinal deformity.

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less is never shown to have been 
manifested), he would not even be entitled to the 20 percent 
rating he now carries.  Thus, rating the veteran's 
lumbosacral strain under new DC 5237 and the new "General 
Rating Formula for Diseases and Injuries of the Spine" is 
clearly less favorable than rating his disability under the 
old regulations at 38 C.F.R. § 4.71a (2002).  VAOGCPREC 3- 
2000.

In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating. Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  A 40 percent rating was also available for 
severe limitation of lumbar motion under Diagnostic Code 5292 
(2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for a lumbosacral 
strain disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at Diagnostic Code 5295 as representative 
of a severe lumbosacral strain disability are shown, either. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
lumbosacral strain are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

The Board notes that the veteran has argued that his service-
connected disability would be more appropriately rated under 
DC 5293, for intervertebral disc syndrome, however, as set 
forth above, the evidence on file does not reflect disability 
or functional impairment to the extent to warrant a rating in 
excess of 20 percent under the old or current rating criteria 
for intervertebral disc syndrome.

Dr. T.H.R.'s February 2005 written statement describes the 
veteran's disability as moderate in severity and is, thus, 
consistent with current Board evaluation.  While in his July 
2005 written statement, Dr. T.H.R. reiterated that the 
veteran had clinical findings consistent with lumbar and S1 
radiculopathy, nothing in his statement described the veteran 
as having severe disability.  Although Dr. C.N.B. opined that 
the veteran's back disability should be evaluated as 40 to 60 
percent disabling, it is unclear to what code the physician 
referred.  More important, Dr. C.N.B. did not examine the 
veteran and this opinion is, thus, accorded less weight that 
the VA examiners and other physicians who did examined the 
veteran and based medical opinions of current severity on 
clinical findings.

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the veteran's 
lumbosacral spine disability warrants a rating in excess of 
20 percent.  The Board does not find that the evidence is so 
evenly balanced that there should be doubt as to any material 
issue regarding the matter of a rating in excess of 20 
percent for the service-connected lumbosacral strain.  The 
preponderance of the evidence is clearly against the claim. 
38 U.S.C.A. § 5107 (old and new version).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected lumbosacral strain has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected back 
disability, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board


ORDER

An initial rating in excess of 20 percent for lumbosacral 
strain is denied.




REMAND

The September 1999 rating decision granted service connection 
and noncompensable disability evaluations for the veteran's 
service-connected chondromalacia patellofemoral left and 
right knee pain.  In July 2002, he underwent VA orthopedic 
examination.  In a September 2002 rating decision, the RO 
awarded 10 percent disability evaluations for the right and 
left knee disabilities, effective from April 29, 2002.  

Thereafter, although the veteran underwent VA orthopedic 
examinations in April 2004 and February 2005, the clinical 
findings did not address the veteran's service-connected knee 
disabilities.  Thus, the most current examination findings 
regarding the veteran's knees are more than three years old.  
The Board is of the opinion that in the interest of due 
process, a current VA examination is warranted to more 
accurately assess the current severity of the veteran's left 
and right knee chondromalacia patellofemoral knee pain. 

It is noted that one set of examinations for the knees was 
cancelled with a notation that the appeal had been withdrawn.  
There is no written withdrawal in the claims file before the 
Board.  If appellant wants to withdraw an appeal as to this 
issue he should do so in writing.  If the appeal is 
withdrawn, further development as requested below is not 
required.

Additionally, a December 2002 SOC issued by the RO is the 
last communication to the veteran regarding the evidence 
considered as to his knee disabilities.  However, additional 
VA and private medical evidence was subsequently added to the 
file, but it does not appear that the RO considered the 
additional evidence in the context of the veteran's claims 
for increased ratings of his knee disabilities, and neither 
the veteran nor his representative has been provided with an 
SSOC as to claims for increased ratings for the knee 
disabilities since December 2002.

The Board regrets the further delay in the veteran's case; 
however, due process demands that this case be REMANDED to 
the RO for the following action:

1. The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the current severity of his service- 
connected left and right knee chondromalacia 
patellofemoral pain.  All necessary tests and 
studies, to include X-rays and range of motion 
studies in degrees, should be conducted, and 
all clinical findings and manifestations of 
the service- connected disabilities should be 
reported in detail. 

(a) In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain. 

(b) The extent of any instability or 
subluxation should be noted. The 
physician is particularly requested to 
comment on whether the veteran's service-
connected left and right knees require 
use of a brace and, if so, under what 
conditions it should be worn. 

(c) The extent of any incoordination, 
weakened movement, and/or excess 
fatigability on use should be described. 

(d) The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain for 
both the left and right knees.

(e) The functional impairment due to pain 
should be identified for both the left 
and right knees. 

(f) The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state. 

(g) The physician is further requested to 
express an opinion as to (i) whether the 
conditions are permanent in nature and 
(ii) the degree of interference with the 
veteran's ability to obtain and maintain 
substantially gainful employment caused 
by each disability identified on 
examination. 

(h) The examiner should also state 
whether the veteran's disabling 
conditions are susceptible of improvement 
through appropriate treatment. 

A rationale for all opinions 
expressed should be provided.  The 
claims folder should be made 
available to the examiner prior to 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

2.  Thereafter, the RO should readjudicate the 
veteran's claims for increased initial 
evaluations for chondromalacia patellofemoral 
pain of the right and left knees, each 
currently evaluated as noncompensable for the 
period from July 16, 1999 to April 28, 2002, 
and as 10 percent disabling thereafter.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the December 2002 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


